Citation Nr: 0030826	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  98-00 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for surgical residuals of 
prostate cancer, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1961 and from October 1961 to September 1965.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

A review of the record reveals that the veteran was last 
afforded a VA examination in October 1997.  The veteran's 
representative notes that since that time the veteran has 
been fitted with a catheter and has increased frequency of 
urination.  Given the length of time since the last VA 
examination and allegations of worsened conditions, a current 
examination is warranted.  Caffrey v. Brown, 6 Vet.App. 377 
(1994).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his 
genitourinary disability since October 
1997.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. 106-475, 114 Stat. 2096 (2000).  
A copy of the notice must be associated 
with the claims file.

2.  The veteran should then be scheduled 
for a VA examination to evaluate the 
nature and current severity of his 
service-connected genitourinary 
disability.  All necessary tests and 
studies should be accomplished and all 
clinical manifestations should be 
reported in detail.  The examination 
report should include responses to the 
following questions: (a) Is there 
continual urine leakage, post surgical 
urinary diversion, urinary incontinence, 
or stress incontinence requiring the use 
of an appliance or the wearing of 
absorbent materials which must be changed 
more than 4 times per day? (b) Is the 
veteran required to wear absorbent 
materials which must be changed 2 to 4 
times per day? (c) Does the veteran have 
urinary frequency with daytime voiding 
interval less than one hour; or awakening 
to void five or more times per night? (d) 
Does the veteran have obstructed voiding 
with urinary retention requiring 
intermittent or continuous 
catheterization? (e) Does the veteran 
have urinary tract infection with 
recurrent symptomatic infection requiring 
drainage or frequent hospitalization 
(greater than two times per year), and/or 
requiring continuous intensive 
management?  A rationale for all opinions 
expressed should be provided.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the claim on appeal.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



